DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims “the first trunk electrical connector” in line 5 of claim 1. However, only a ‘first trunk connector’ has previously been claimed. The claim contains further limitations to ‘the first trunk connector’, but it is unclear if which connector is being further limited. Please review and correct.
Based on the symmetry between the first tree portion and the second tree portion, it appears that the phrase ‘the first trunk electrical connector’ should actually be -- the first trunk connector--. Examiner will interpret the phrase as such for the purpose of examination.


In claim 1, Applicant recites “the first trunk electrical connector including a first connector portion with a first pair of electrical contacts, the first connector portion defining a first planar surface and a second planar surface”. However, in the specification, the word ‘planar’ never appears. Examiner has no idea what the claimed first and second planar surfaces of the first connector portion are, not is it understood what the planar portion of the second connector portion is.
Claim 4 recites “the second planar portion is formed in the shape of an annular ring about the first planar portion”, but again, the words ‘annular ring’ are nowhere to be found in the application and the Examiner does not know what the Applicant is claiming.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the planar surfaces of claims 1 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 and 11 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hicks et al. (US20070230174A1).

Hicks discloses:
1. (Currently Amended) A lighted artificial tree, comprising: a first tree portion (40) including a first trunk defining a lengthwise axis (fig 2), a first trunk connector (44), a first wiring assembly (fig 2, 50, 48), a first set of branches (fig 2), and a first light string (34, fig 3) on an exterior of the first set of branches, the first trunk connector located entirely within a first trunk interior defined by the first trunk (fig 2), the first trunk electrical connector including a first connector portion with a first pair of electrical contacts (the plug has three electrical contacts, a ground and two current carrying conductors), the first connector portion defining a first planar surface and a second planar surface (see annotated fig 2 below), the first planar surface located closer to an end opening of the first trunk as compared to the second planar surface (see annotated fig 2 below), each of the first and second planar surfaces extending perpendicularly to the lengthwise axis of the first trunk (see annotated fig 2 below); 
a second tree portion (42) connectable to the first tree portion (fig 2), and including a second trunk a second trunk connector (44), a second wiring assembly (54), a second set of branches (fig 2), and a second light string (fig 3, 34) on an exterior of the first set of branches, the second trunk connector including a second connector portion and a second pair of electrical contacts (fig 2), the second trunk connector configured to couple to the first trunk connector and the second connector portion having a planar portion configured to be opposite the first planar surface of the first connector portion of the first trunk connector (fig 2, figs 4-5); wherein the second tree portion is mechanically and electrically connectable to the first tree portion by aligning the second trunk portion with the first portion along a common axis such that the first trunk interior receives a portion of thesecond trunk, thereby forming a mechanical connection 

    PNG
    media_image1.png
    723
    494
    media_image1.png
    Greyscale


Hicks discloses:

Hicks discloses:
3. (New) The lighted artificial tree of claim 1, wherein the first planar portion and the second planar portion of the second trunk connector are each substantially circular (fig 4).
Hicks discloses:
4. (New) The lighted artificial tree of claim 3, wherein the second planar portion is formed in the shape of an annular ring about the first planar portion (fig 2).
Hicks discloses:
5. (New) The lighted artificial tree of claim 4, wherein the first connector portion of the first trunk connector includes a lengthwise extending wall that joins the first planar portion to the second planar portion (fig 2 -  the plug portion vertical wall).
Hicks discloses:
6. (New) The lighted artificial tree of claim 1, wherein one of the first pair of electrical contacts extends outward and away from the first planar portion and one of the second pair of electrical contacts is in an interior portion of the second trunk connector and is configured to connect to the one of the first pair of electrical contacts that extends outward and away from the first planar portion (fig 2 -  outward toward the wire harness).
Hicks discloses:
11. (New) The lighted artificial tree of claim 10, further comprising a third tree portion (42, fig 7) configured to be mechanically and electrically connected to the second tree portion .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks et al.
Regarding claims 7-8:
Hicks shows a single ridge in the sleeve (70), but not a plurality of lengthwise-extending ridges in the first and second connector portions.
However, a person of ordinary skill in the art before the invention was filed would have found forming a plurality of lengthwise-extending ridges would have been an obvious variation to the single ridge disclosed by Hicks in order to ensure the connector are aligned.
Regarding claims 9:
Hicks does not disclose how the lights are connected.
However, connecting individual lights in series and then the strings of series light in parallel  is well known in the art and would have been one of several straightforward ways to connect the lights that one of ordinary skill in the art would have found obvious before the invention was filed.
Hicks discloses:

Hicks does not disclose how the lights are connected.
However, light strings in parallel is well known in the art and would have been one of several straightforward ways to connect the lights that one of ordinary skill in the art would have found obvious before the invention was filed.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. Applicant alleged that the prior art of record fail to teach the new limitations without offering any arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875